DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 14 – 15 and 18 – 20 have been cancelled. Claims 1 – 5 and 7 have been amended. Claims 6 and 8 – 10 are as previously presented. Claims 21 – 25 are new. Claims 11 – 13 and 16 – 17 remain withdrawn.

Election/Restrictions
Newly submitted claims 21 – 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: newly submitted claims 21 – 25 are directed to a welding system comprising a welding torch as well as additional elements, while the invention originally claimed (specifically, examined claims 1 – 10) is directed to a welding torch. A restriction between the invention of claims 21 – 25 and the invention originally claimed would have been made if claims 21 – 25 had been presented originally. The invention of claims 21 – 25 and the invention of claims 1 – 10 are related as combination and subcombination. The combination as claimed does not require the particulars of the subcombination, because the combination of claim 21 does not require a connector as claimed in the invention of claim 1. The subcombination has separate utility such as part of a welding system that does not include a frame to house insulated drive rolls.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 – 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Amendment
	The amendment filed on 7/15/2022 has been entered.
Claim Interpretation
Applicant has amended claims 1 and 3 to include the phrase “insulated drive rolls” of a wire feeder. It is noted that Applicant’s disclosure does not use the term “insulated drive rolls.” Rather, Applicant’s specification describes the drive rolls of the wire feeder as follows: “the one or more drive rolls being electrically insulated from the frame” [0028]; “For example, the one or more drive rolls 120 are electrically insulated from at least one of the electrode wire 116 or the wire feeder frame 110. For example, the drive rolls 120 may be insulated from the frame 110 such that the one or more drive rolls 120 are electrically isolated from the wire feeder frame 110 when no wire electrode 116 is installed” [0040]; “the voltage sense cable could be electrically connected to one or more of the drive rolls 120” [0060]. Given that the disclosure does not provide support for drive rolls that are themselves insulated (in other words, given that the disclosure does not provide support for drive rolls that are made of an insulating material), Examiner is interpreting “insulated drive rolls” as drive rolls that are insulated from at least one element.
Applicant has amended claim 3 to recite, “wherein the wire electrode is electrically coupled to a first voltage sense lead via the wire liner ....” Since Applicant’s specification does not appear to disclose wherein the wire liner is electrically coupled to the wire electrode or the first voltage sense lead (rather, the specification recites “the first voltage sense lead is coupled to the wire electrode within the wire liner” [0025]), Examiner is interpreting “wherein the wire electrode is electrically coupled to a first voltage sense lead via the wire liner” to indicate that the wire electrode is electrically coupled to a first voltage sense lead, and that the wire electrode is within the wire liner.

Claim Objections
Claims 1, 3, and 4 are objected to because of the following informalities:
Claim 1 recites, "the connector comprising an inlet configured to receive the wire electrode from a wire feeder,” and also recites, “a wire liner configured to receive the wire electrode from insulated drive rolls of a wire feeder." It appears that the second recitation of “a wire feeder” is intended to be the same wire feeder as previously recited. Therefore, Examiner suggests replacing the second recitation of “a wire feeder” with “the wire feeder” to establish proper antecedent basis.
Claim 3 recites, “the wire electrode source.” There is insufficient antecedent basis for this limitation. Examiner suggests replacing “the” with “a” to establish proper antecedent basis.
Claim 4 recites, “the workpiece.” There is insufficient antecedent basis for this limitation. Examiner suggests replacing “the” with “a” to establish proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “a first voltage sense lead.” It is unclear whether this “first voltage sense lead” is intended to be the same element as the “sensing lead” recited in claim 1. The different names given to “a sensing lead” in claim 1 and “a first voltage sense lead” in claim 3 suggest that these are different elements. However, Applicant’s disclosure appears to indicate that these are the same element. Examiner is interpreting “a first voltage sense lead” as the “sensing lead” recited in claim 1. Claims 4 – 5 are also rejected due to their dependencies on claim 3, and because claims 4 – 5 also recite “the first voltage sense lead.”
Claim 3 has been amended to recite, “[t]he welding torch of claim 1, wherein the wire electrode is via the wire liner arranged between the insulated drive rolls and the wire electrode source.” It is unclear which element (the first voltage sense lead or the wire liner) is arranged between the insulated drive rolls and the wire electrode source. If the claim language indicates that the wire liner is between the insulated drive rolls and the wire electrode source, then a 112(a) written description rejection would be made, because the disclosure does not provide support for this. See Applicant’s Fig. 1, below, which shows wire liner 140, the drive rolls 120 of the wire feeder (which Applicant has referred to as the insulated drive rolls), and wire electrode source 118. Fig. 1 does not indicate that wire liner 140 is between the insulated drive rolls 120 and the wire electrode source 118, and Applicant’s specification does not provide support for this limitation. If the claim language indicates that the first voltage sense lead is arranged between the insulated drive rolls (which are part of the wire feeder and not part of the welding torch) and the wire electrode source (which is also not part of the welding torch), then it is noted that this arrangement includes a first voltage sense lead that is not part of the welding torch. Examiner is interpreting claim 3 to indicate that the first voltage sense lead is arranged between the insulated drive rolls and the wire electrode source.

    PNG
    media_image1.png
    622
    936
    media_image1.png
    Greyscale

Applicant’s fig. 1




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 079562U.
Regarding claim 1, JPH 079562U discloses a welding torch (“welding torch” [0003]) comprising: 
a contact tip (Fig. 7, element 20; “Reference numeral 20 denotes a conductive contact tip that supplies electric power to the wire 21” [0003]) configured to conduct welding-type current to a wire electrode; 
a conductor (Fig. 7, element 45; “Reference numeral 45 denotes a power feeding conductor for transmitting welding power” [0006]) configured to transfer welding-type current from a welding-type power source to the contact tip; 
a connector (Figs. 7 and 8, element 71; “71 is a cable clamp made of an insulating material” [0015]) configured to couple the conductor to a wire feeder (see Figs. 7 and 8) to receive the welding-type current, the connector comprising an inlet configured to receive the wire electrode (Fig. 8 shows wire electrode 21) from a wire feeder (Fig. 8 shows “wire feeding device 33” [0018]); and 
a wire liner (Fig. 7, element 42; “liner 42” [0015]) configured to receive the wire electrode from insulated drive rolls of a wire feeder (it is noted that “insulated drive rolls of a wire feeder” are not positively-recited elements of the welding torch; liner 42 is capable of receiving wire electrode 21 from insulated drive rolls of a wire feeder), and to deliver the wire electrode from the wire feeder to the contact tip via the inlet of the connector (see Fig. 7), the wire liner being electrically insulated from the conductor along a length of the wire liner and being electrically insulated from the connector (Fig. 3 shows a cross sectional view of torch cable 40 [0006]; the positions of wire liner 42 and conductor 45 are shown in Fig. 3, and are shown as being separated from each other by “shield gas passage” 43 [0006] and “rubber tube” [0006] 44 which provide electrical insulation; the connector (cable clamp 71) is described as “made of an insulating material” [0015]; additionally, [0013] describes that the invention of JPH 079562U is “a welding torch that insulates between a wire and a power feeding system at a torch cable portion and a connection portion with a wire feeding device” and “the structure is such that the power supply to the wire is limited to the contact tip or its vicinity,” and [0019] states, the “welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure,” which further indicate that the connector is electrically insulated from the wire liner), wherein the wire electrode transmits a volt sensing signal representative of voltage at the contact tip to a sensing lead (“a terminal 103 to which a detecting line for voltage detection can be easily connected is provided somewhere in the fixed portion of the speed reducer 100 that does not rotate” [0018]; “The carbon dioxide arc welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure, and the welding torch and the wire are surely connected. Since the arc voltage is detected by combining the roller that comes into contact with the roller and the feeding device that has a fixed portion that does not rotate at the same potential and has an insulating structure from the other portions, the arc voltage is the tip of the torch” [0019]; this indicates that a sensing lead / detecting line can be connected to terminal 103, wherein the voltage at terminal 103 and the sensing lead / detecting line is a voltage that is representative of the voltage at the contact tip of the torch; the “arc voltage” described by JPH 079562U is the voltage at the contact tip of the torch).

Regarding claim 2, JPH 079562U discloses wherein the wire liner is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to contact tip (please see the rejection of claim 1; it is noted that the limitation “a length of the wire liner from the connector to contact tip” can be considered as any length of the wire liner from the connector to contact tip; as described in the rejection of claim 1, Fig. 3 shows a cross sectional view of torch cable 40 [0006]; the positions of wire liner 42 and conductor 45 are shown in Fig. 3, and are shown as being separated from each other by “shield gas passage” 43 [0006] and “rubber tube” [0006] 44 which provide electrical insulation; additionally, [0019] states, the “welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure”; this indicates there exists at least some length of the wire liner from the connector to contact tip wherein the wire liner is electrically insulated from the conductor and the connector).

Regarding claim 3, JPH 079562U discloses wherein the wire electrode is electrically coupled to a first voltage sense lead via the wire liner (“a terminal 103 to which a detecting line for voltage detection can be easily connected is provided somewhere in the fixed portion of the speed reducer 100 that does not rotate” [0018]; “The carbon dioxide arc welding machine of the present invention limits the power supply to the wire of the welding torch to the contact tip and its vicinity, and the other part is an insulating structure, and the welding torch and the wire are surely connected. Since the arc voltage is detected by combining the roller that comes into contact with the roller and the feeding device that has a fixed portion that does not rotate at the same potential and has an insulating structure from the other portions, the arc voltage is the tip of the torch” [0019]; see also Fig. 7, showing wire electrode 21 and wire liner 42, and Fig. 8 showing terminal 103; this indicates that the wire electrode is electrically coupled to a first voltage sense lead / detecting line via the wire liner; it is noted that the wire feeding device 33 shown in Fig. 8 couples to the welding torch of Fig. 7; see, for example, connecter 71, gas hose 38, and torch cable 40 shown in both figures) arranged between the insulated drive rolls and the wire electrode source (as described in the 112(b) rejection regarding this limitation, Examiner is interpreting this limitation to indicate that the first voltage sense lead is arranged between the insulated drive rolls and the wire electrode source; therefore, since the insulated drive rolls and the wire electrode source are not part of the claimed welding torch, this indicates that the first voltage sense lead, the insulated drive rolls, and the wire electrode source are not positively-recited elements of the claimed welding torch; rather, as described in Applicant’s disclosure, the insulated drive rolls and the wire electrode source are elements that are separate from the welding torch; as such, the wire electrode of JPH 079562U is electrically coupled to a first voltage sense lead via the wire liner as described above, and the first voltage sense lead is capable of being arranged between insulated drive rolls and a wire electrode source).

Regarding claim 4, and the limitation, “wherein the first voltage sense lead is connected to a voltmeter, the voltmeter configured to measure a voltage between the first voltage sense lead and a second voltage sense lead coupled to the workpiece,” it is noted that the “first voltage sense lead” is not a positively-recited structural element. Therefore, since the claimed “first voltage sense lead” is not a positively-recited element, the claimed “voltmeter” is not a positively-recited element. Similarly, the claimed “second voltage sense lead” is not a positively-recited element. As described in the rejection of claim 3, JPH 079562U discloses wherein the wire electrode is electrically coupled to a first voltage sense lead, and that voltage detection can be performed using “terminal 103 to which a detection line for voltage detection can be easily connected” [0018]. Paragraph [0007] discloses that the “( - ) side” detecting line is connected to the “base material 23” / workpiece (see Fig. 2 showing base material 23 as the workpiece). Therefore, while JPH 079562U does not expressly recite a ‘voltmeter’ as included in the apparatus, the invention of claim 4 does not positively recite a voltmeter as described above. Furthermore, JPH 079562U discloses voltage detection as described above, wherein the apparatus is capable of utilizing a voltmeter as claimed. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114.

Regarding claim 5, and the limitation, “wherein the first voltage sense lead is coupled to the wire electrode within the wire liner via a washer,” it is noted that the “first voltage sense lead” is not a positively-recited structural element. Additionally, it is noted that the “washer” is not part of the structure of the welding torch according to Applicant’s specification. Rather, “washer 306” [0056], shown in Fig. 3, is part of “wire guide 146” [0056], shown in Fig. 3 and Fig. 1. Applicant’s disclosure as well as Fig. 1 indicate that washer 306 as well as wire guide 146 are not part of the welding torch; see, for example, wire guide 146 shown in Fig. 1 as being between drive rolls 120 of the wire feeder and wire electrode source 118. Therefore, the first voltage sense lead and the washer are not positively-recited structural elements of the welding torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. MPEP § 2114. Additionally, as described in the rejection of claim 3, JPH 079562U discloses wherein a first voltage sense lead is electrically coupled to the wire (see the rejection of claim 3 above, and [0013], [0014], and [0018] of JPH 079562U. The wire electrode 21 is within the wire liner 42, as shown in Fig. 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As an alternative to the 102 rejection of claim 5, above:
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Dessart et al. (US 2017/0136566).
Regarding claim 5, JPH 079562U discloses the first voltage sense lead coupled to the wire electrode within the wire liner, as described in the rejection of claim 3. JPH 079562U does not expressly disclose wherein the first voltage sense lead coupled to the wire electrode within the wire liner via a washer.
Dessart is directed toward a power connector used in a welding apparatus, such as a welding torch ([Abstract], [0003], [0023]). Dessart discloses the use of a washer coupled to a voltage-sensing element: “mounting hardware 160 includes an internal-tooth type washer 161, a nut 162 (before voltage sense tab 163), a nut 164 (after voltage sense tab 163), and a bolt 165” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first voltage sense lead coupled to the wire electrode within the wire liner via a washer. This is merely the use of a component (washer) that is known to be used with portions of a voltage-sensing element, as disclosed in Dessart, applied to the known apparatus of JPH 079562U, to achieve the predictable result of allowing elements to be connected as desired.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Enyedy et al. (US 2014/0263254).
Regarding claim 6, JPH 079562U discloses a torch body (see Fig. 7, element 79 (which extends around contact tip 20) is a torch body). Additionally, it appears that Fig. 7 shows a retaining head configured to hold the contact tip in place within the torch body. Furthermore, it is noted that the wire liner of JPH 079562U is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to the contact tip, as described in the rejection of claim 2. Therefore, the difference between the invention of claim 6 and the apparatus of JPH 079562U is the inclusion of a retaining head, which Fig. 7 of JPH 079562U appears to disclose, but does not expressly disclose.
Enyedy is directed toward a gooseneck nozzle for a welding torch [Abstract]. Enyedy discloses a retaining head configured to hold a contact tip in place within a torch body (see Fig. 3; nozzle 108 is part of the torch body; element 132 can be considered as the retaining head; element 132 comprises threads at 148 which hold contact tip 110 in place [0031] within nozzle 108 of the torch body). Enyedy also discloses a wire liner (Fig. 3, wire guide 118 [0027]) that delivers wire electrode to the retaining head [0010]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a retaining head configured to hold the contact tip in place within the torch body, wherein the wire liner delivers wire electrode to the retaining head, and wherein the wire liner is electrically insulated from the conductor and the connector along a length of the wire liner from the connector to the retaining head. This is merely the substitution of an element that is expressly disclosed as configured to hold the contact tip in place within the torch body (by Enyedy), for an element that appears to be included in the invention of JPH 079562U but is not expressly disclosed. The retaining head serves the purpose of holding the contact tip in position within the torch body.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Christopher et al. (US 2006/0278624) and Siewert (US 2014/0353286).
Regarding claim 7, JPH 079562U does not expressly disclose one or more drive rolls configured to pull the wire electrode to the torch, the one or more drive rolls being electrically connected to the contact tip via the wire electrode.
Christopher is directed toward a welding torch [Abstract]. Christopher discloses one or more drive rolls configured to pull a wire electrode to a torch (Fig. 3 shows welding torch 22 comprising “wire drive assembly 66” which include “first feed roll 68” and “second feed roll 70” [0040]; “wire drive assembly 66 "pulls" the consumable weld wire to the torch” [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include one or more drive rolls configured to pull the wire electrode to the torch. Christopher discloses that the inclusion of one or more drive rolls configured to pull the wire electrode to the torch “provide[s] for efficient transportation of consumable weld wire along extended weld cables. That is, where the distance between the power source and the torch assembly is too great or the consumable weld wire cannot physically support being only pushed or being only pulled to the torch, such cooperative wire drive systems provide for greater versatility of the welding-type system” [0040].
Christopher does not expressly disclose the one or more drive rolls being electrically connected to the contact tip via the wire electrode.
Siewert is directed toward an arc welding apparatus and method ([Title], Figs. 1, 3). Siewert discloses one or more drive rolls electrically connected to a contact tip via a wire electrode (see Fig. 1, showing drive rolls / rollers 210, contact tip / current contact element 200, and wire electrode 110; “A current contact point, through which the welding current flows or is transferred to wire electrode 110, may be adjusted precisely by means of current contact element 200. Current contact element 200 comprises a guide 230. Rollers 210 are mounted on said guide 230. Said rollers 210 are in connection with wire electrode 110. Each of rollers 230 touches wire electrode 110 at a defined point 220. Said defined point 220 is current contact point 220, where the welding current is transferred to wire electrode 110. Rollers 210 may be connected to welding current source 140 via sliding contacts 240, for example, and pressed against wire electrode 110 by said sliding contacts” [0062].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more drive rolls being electrically connected to the contact tip via the wire electrode. This is a known means for supplying welding wire to the contact tip of an arc welding torch, applied to the known welding torch of JPH 079562U, to achieve the predictable result of allowing welding wire to be used in an arc welding device.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Kinder et al. (US 2013/0240496).
Regarding claim 8, JPH 079562U does not expressly disclose wherein the wire liner comprises a conductive inner layer and an insulative outer layer.
Kinder is directed toward a conduit assembly for a welding torch [Abstract]. Kinder discloses wherein a wire liner comprises a conductive inner layer and an insulative outer layer (Fig. 2A shows wire liner / “conduit liner 40” [0024]; “conduit liner 40 may include a polymer material 41, such as a shrink tubing material, disposed about a metal coiled conduit 42" [0024]; "The polymer material 41 may include, but not be limited to, any polymer that can provide electrical insulation and exhibit high thermal stability" [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire liner comprises a conductive inner layer and an insulative outer layer. This is merely the simple substitution of one known element (a wire liner comprising a conductive inner layer and an insulative outer layer, as disclosed by Kinder) for another (a wire liner as disclosed in JPH 079562U, wherein wire liner 42 of JPH 079562U is insulated from power feeding conductor 45 by “rubber tube” 44 (see Fig. 3 of JPH 079562U and the rejection of claim 1)), to obtain the predictable result of providing electrical insulation as described above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Kinder et al. (US 2013/0240496) and Lajoie (US 2005/0072764).
Regarding claim 9, JPH 079562U does not expressly disclose wherein the wire liner comprises a mono-coil liner covered by an insulative heatshrink.
Kinder discloses wherein the wire liner comprises a mono-coil liner covered by an insulative shrink tubing material (Fig. 2A shows wire liner / “conduit liner 40” [0024]; “conduit liner 40 may include a polymer material 41, such as a shrink tubing material, disposed about a metal coiled conduit 42" [0024]; "The polymer material 41 may include, but not be limited to, any polymer that can provide electrical insulation and exhibit high thermal stability" [0030]; Fig. 2A shows that metal coiled conduit 42 is a mono-coil).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire liner comprises a mono-coil liner covered by an insulative shrink tubing material. This is merely the simple substitution of one known element (a wire liner comprising a conductive inner layer and an insulative outer layer, as disclosed by Kinder) for another (a wire liner as disclosed in JPH 079562U, wherein wire liner 42 of JPH 079562U is insulated from power feeding conductor 45 by “rubber tube” 44 (see Fig. 3 of JPH 079562U and the rejection of claim 1)), to obtain the predictable result of providing electrical insulation as described above.
Kinder does not expressly disclose wherein the insulative shrink tubing material is a heatshrink.
Lajoie is directed toward a wire liner for a welding torch [Abstract]. Lajoie discloses a wire liner comprising a mono-coil (Fig. 2B, “liner body 23” [0030]); “the liner body 23 can be protected with a coating 24, such as a heat shrink wrap coating” [0030]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the insulative shrink tubing material is a heatshrink. This is merely the simple substitution of one known element (heatshrink, as disclosed by Lajoie) for another (shrink tubing, as disclosed by Kinder), to obtain the predictable result of tubing that conforms to the shape of the mono-coil liner, regardless of whether the shrinking occurred due to applied heat.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over JPH 079562U in view of Ma et al. (US 2014/0069907).
Regarding claim 10, JPH 079562U does not expressly disclose wherein the wire liner comprises a plastic tubing.
Ma is directed toward a welding torch [Abstract]. Ma discloses wherein the wire liner comprises a plastic tubing (“The welding wire is guided by plastic (such as PE, nylon, or PTFE) liners along the welding wire travel” [0028]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the wire liner comprises a plastic tubing. “This significantly reduces shaving of the welding wire, improves feeding of the welding wire, and reduces burn back of the contact tip” [0028], as recognized by Ma.

Response to Arguments
Applicant's arguments filed 7/15/2022 have been fully considered but they are not persuasive. On pages 6 – 7, Applicant states the following:

    PNG
    media_image2.png
    164
    651
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    271
    650
    media_image3.png
    Greyscale

However, JPH 079562U discloses wherein the wire electrode transmits a volt sensing signal representative of voltage at the contact tip to a sensing lead, as described in the rejection of claim 1, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761